DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the square wave voltage".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (U.S. Patent Application Publication Number 20120292501, from hereinafter “Sugiyama”).
In regards to claim 1, Sugiyama teaches a method for ionization (abstract) of gaseous samples (paragraph 0034) by means of dielectric barrier discharge and for subsequent analysis of the sample ions produced in an analysis device, in particular a mass spectrometer (abstract), wherein sample ions are produced by means of a plasma that is brought about by means of a dielectric barrier discharge (paragraphs 0035-0036 and 0049-0053), wherein the dielectric barrier discharge is generated in that a plasma gas is supplied through a capillary composed of a dielectric material (FIG. 1, paragraphs 0034-0036), wherein a wire shaped electrode is arranged within the capillary (paragraph 0036), which is connected to an alternating voltage source (FIGS. 1 and 5, power supply 50, paragraphs 0043-0045) wherein the gaseous sample is supplied in an exit region of the capillary (paragraphs 0034-0036) wherein the wire shaped electrode is connected with the alternating voltage source on the high voltage side (FIGS. 1 and 5, paragraphs 0043-0045).
In regards to claim 2, Sugiyama teaches that the ground of the alternating voltage source is connected with an electrode arranged on the outside of the capillary (paragraphs 0043, 0049, 0051 and 0055-0056).
In regards to claim 3, Sugiyama teaches that helium is used as the plasma gas (paragraphs 0034-0035).
In regards to claim 4, Sugiyama teaches that a square wave voltage is used as the alternating voltage (paragraph 0044).
In regards to claim 5, Sugiyama teaches that the frequency of the square wave voltage amounts to 5-60 kHz (paragraph 0044).
In regards to claim 6, Sugiyama teaches that a square wave voltage in the range of 1-4 kV is used (FIG. 5 and associated text).
In regards to claim 7, Sugiyama teaches that a flexible, bendable capillary is used (paragraph 0035 teaches that the capillary may be either plastic or resin, both of which are flexible).
In regards to claim 9, Sugiyama teaches that a capillary with an inside diameter of between 50-500 micrometers is used (paragraph 0039).
In regards to claim 10, Sugiyama teaches that the gaseous sample is supplied through the capillary (paragraphs 0034-0038).
In regards to claim 11, Sugiyama teaches that the gaseous sample is supplied to the exit region of the capillary from the outside, without passing through the capillary (FIG. 11, paragraphs 0053-0058).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama. In regards to claim 8, Sugiyama fails to explicitly teach that the capillary is composed of quartz glass with an outer coating of polyimide. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See in re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881